DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 8, 10, 24-28, 31, 32, 65, 67, 72 and 107-120 are pending in the application.
This action is in response to applicants' amendment dated August 24, 2020.  Claims 1, 2, 8, 10, 24-28, 32 and 67 have been amended, claims 13, 69, 73, 77, 80 and 82 have been canceled and claims 107-120 are newly added.
Response to Amendment
Applicant's arguments filed August 24, 2020 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 1) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 2a), b), c) and d) in the last office action, which are hereby withdrawn. 

The applicant's amendments and arguments are sufficient to overcome the double patenting rejection, labeled paragraph 3) in the last office action, which is hereby withdrawn. 

With regards to the nonstatutory double patenting rejection, labeled paragraph 4), the applicant’s amendments and remarks have been fully considered but they are not persuasive.  The applicants stated that the Examiner fails to offer any explanation of why a skilled person would have been motivated to modify that subject matter in a way that would provide a compound falling within the scope of Formula (I).  The applicants first point is to the motivation 
    PNG
    media_image1.png
    86
    475
    media_image1.png
    Greyscale
, paragraph [00124] which embraces the moieties on page 4 of the Applicant’s amendment and additionally, with the exact variables for instant R1 on page 3 of the amendment is among the preferred embodiments of ‘787 in paragraph [00136].  The Applicants also stated that the cited claims of ‘787 does not disclose any subject matter falling within the scope of Formula (II) in claim 32 as presently amended, at least because that claim requires a cyanomethylene group at the carbon atom adjacent the thiophene sulfur atom.  However, the definition of RA1 set forth the preferred embodiment in paragragh [00186] includes the moiety –CH2RM where RM is –CN, -N(Rf)2, or –CH2N(Rf)2.  Through the dependent claims where the variables are further narrowed in addiotn to the preferred embodiments within the specification, one of ordinary skill in the art would be motivated to select the substituents embraced by the variables within the claims of ‘787 to obtain the compounds, compositions and method of use of the compounds of formula (I) and (II) of the instant invention and is therefore herein maintained with modification.  The rejection is provisional but will be patented January 5, 2021 as U.S. 10,881,668. 
Claims 1, 2, 8, 10, 24-28, 31, 32, 65, 67, 72 and 107-120 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 12, 17, 18, 24, 27, 28, 31, 33, 34, 39, 46, 47, 82 and 84-86 of copending Application No. 15/758,787 (reference application).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 8, 10, 24-28, 32, 65, 67, 72, 107-114 and 1116-120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Regarding claim 1, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  (see definition of the nitrogen protecting group)
Regarding claim 1, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  (see definition of the nitrogen protecting group)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624